Title: From Thomas Jefferson to Joseph Bradley Varnum, 27 February 1808
From: Jefferson, Thomas
To: Varnum, Joseph Bradley


                  
                     Dear Sir 
                     
                     Washington Feb. 27. 08.
                  
                  I inclose you a copy of Armstrong’s letter covering the papers sent to Congress. the date was blank as in the copy. the letter was so immaterial that I had really forgotten it altogether when I spoke with you last night. I feel myself much indebted to you for having given me this private opportunity of shewing that I have kept back nothing material. that the Federalists & a few others should by their vote make such a charge on me is never unexpected: but how can any join in it who call themselves friends? the President sends papers to the House which he thinks the public interest requires they should see. they immediately pass a vote implying irresistably their belief that he is capable of having kept back other papers which the same interest requires they should see. they pretend to no direct proof of this. it must then be founded in presumption; and on what act of my life or of my administration is such a presumption founded? what interest can I have in leading the legislature to act on false grounds? my wish is certainly to take that course with the public affairs which the body of the legislature would prefer. it is said indeed that such a vote is to satisfy the federalists & their partisans. but were I to send 20. letters, they would say ‘you have kept back the 21st. send us that.’ if I sent 100. they would say ‘there were 101.’ and how could I prove the negative? their malice can be cured by no conduct. it ought therefore to be disregarded, instead of countenancing their imputations by the sanction of a vote. indeed I should consider such a vote as a charge in the face of the nation calling for a serious & public defence of myself. I send you a copy that you may retain it and make such use of it among our friends as your prudence and friendship will deem best. I salute you with great affection & respect.
                  
                     Th: Jefferson 
                     
                  
               